Citation Nr: 0904021	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  06-11 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for coronary 
atherosclerotic heart disease, status post myocardial 
infarction and obstructed arterial disease of the lower 
extremities with claudication, including as secondary to the 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel




INTRODUCTION

The veteran had active service from April 1967 through 
September 1975.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 2004 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.

The Board remanded this matter in August 2008 to address the 
veteran's request for a hearing; however, in October 2008, 
the veteran submitted a statement indicating that he no 
longer wished for a hearing.  As such, the Board is now 
reviewing the claim on the merits.

Because additional development of the evidence is necessary, 
the appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

A review of the claims folder reveals that the veteran is 
seeking service connection for his heart disease and 
circulation deficiencies as secondary conditions to his 
service-connected PTSD.  The medical evidence in this case 
suggests that the veteran's PTSD has lead to his tobacco 
habit of one to one and one-half packs of cigarettes per day, 
which in turn may have led to his claimed disabilities.  
See January 2005 statement from Dr. McDonald.  

For claims filed after June 9, 1998, such as the veteran's 
claim, a disability will not be considered service-connected 
on the basis that it resulted from injury or disease 
attributable to the veteran's use of tobacco products during 
service. 
See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  That is not the 
issue in this case.  The veteran contends that the post-
service PTSD caused his post-service use of tobacco, which 
led to his claimed disabilities.  This is not an issue of a 
claim for service connection based upon tobacco use in 
service.  The evidence cited, above, in essence suggests that 
the veteran's tobacco use is secondary to PTSD.  VA's General 
Counsel has held that the legal bar to service connection for 
a disability attributable to tobacco use does not bar a 
finding of secondary service connection for a disability 
related to the veteran's use of tobacco products after the 
veteran's service, where that disability is proximately due 
to a service-connected disability that is not service 
connected on the basis of being attributable to the veteran's 
use of tobacco products during service. See VAOPGCPREC 6-2003 
(October 28, 2003).  

The January 2005 statement from the veteran's treating 
physician specifically raises this issue. The doctor, 
however, makes relatively vague statements like "there would 
be no controversy with the statement that..." and PTSD 
"played a large role in his continued use of tobacco..."  
These statement are too vague to use alone to grant the 
veteran's claim.  

A review of the file reveals that VA has not afforded the 
veteran the benefit of a VA examination and opinion with 
regard to this claim.  VA's duty to assist includes obtaining 
an examination and medical opinion when necessary to make an 
adequate determination. See Duenas v. Principi, 18 Vet. App. 
512 (2004). In 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
discussed the steps to be taken in determining whether a VA 
examination is necessary prior to final adjudication of a 
claim. According to McLendon, in disability compensation 
claims, VA must provide a VA medical examination when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualified, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim. 38 U.S.C.A. 
§5103A(d)(2), 38 C.F.R. §3.159(c)(4)(i). The Court in 
McLendon observed that the third prong, which requires that 
an indication that the claimant's disability or symptoms "may 
be" associated with the established event, is a low 
threshold. McLendon, 20 Vet. App. at 83.

Because of the complexity of the medical question at issue, 
and the lack of a thorough medical opinion on this issue, the 
matter must be remanded for examination and opinion.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
examination with a physician with the 
appropriate background to determine the 
following:

(a) Does the veteran have a tobacco or 
nicotine addiction?  If so, is it at least 
as likely as not that any identified 
tobacco or nicotine addiction is related 
to his service-connected PTSD?  

(b) Is the veteran's coronary 
atherosclerotic heart disease, status post 
myocardial infarction and obstructed 
arterial disease of the lower extremities 
with claudication proximately due to or 
the result of any identified tobacco or 
nicotine addiction or to PTSD?  

(c) Is it at least as likely as not that 
any identified tobacco or nicotine 
addiction, or PTSD caused an increase in 
severity of coronary atherosclerotic heart 
disease, status post myocardial infarction 
and obstructed arterial disease of the 
lower extremities with claudication beyond 
the natural progress of the disease. If 
the PTSD or any identified nicotine or 
tobacco addition is deemed to have 
aggravated his disabilities, the baseline 
level of severity of each disability 
should be considered before the onset of 
the aggravation and be compared with the 
current severity of the disability.

The examiner should specifically discuss 
the August 2004 and January 2005 
(identical) reports of Dr. McDonald.  

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination. The examiner must 
provide a detailed rationale for all 
medical opinions.

2.  Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




